Exhibit 10.53

AMENDED AND RESTATED

MORTGAGE BANKING SERVICES AGREEMENT

This Amended and Restated Mortgage Banking Services Agreement (the “Agreement”)
is entered into by and between PennyMac Loan Services, LLC, a Delaware limited
liability company (the “Service Provider”), and PennyMac Corp., Delaware
corporation (the “Company”), and is effective as of November 1, 2010.

RECITALS

WHEREAS, the Company engages in the business of purchasing from correspondent
mortgage loan originators (each, a “Correspondent” and, collectively, the
“Correspondents”) certain residential mortgage loans that have been originated
in accordance with the Company’s current underwriting criteria;

WHEREAS, the Service Provider provides mortgage banking services relating to the
acquisition and disposition of residential mortgage loans;

WHEREAS, in connection with the Company’s acquisition of such residential
mortgage loans, the Company and the Service Provider entered into that certain
Mortgage Banking Services Agreement, dated as of March 1, 2010 (the “Original
Agreement”); and

WHEREAS, the Company and the Service Provider desire to amend the Original
Agreement in certain respects on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
hereinabove and hereinafter set forth, the Parties agree as follows:

 

1. Definitions.

“Borrower” means an individual who obtains a Mortgage Loan from a Correspondent.

“Customer Information” means any personally identifiable information or records
in any form (written, electronic, or otherwise) relating to a Borrower,
including, but not limited to, a Borrower’s name, address, telephone number,
loan number, loan payment history, delinquency status, insurance carrier or
payment information, tax amount or payment information; the fact that the
Borrower has a relationship with Borrower; and any other Borrower financial
information.

“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

“Escrow Account” means an account or accounts maintained by the Correspondent or
the Correspondent’s subservicer to segregate and hold separately Escrow Payments
for the sole and exclusive benefit of the Company.

“Escrow Payments” means the amounts held in Escrow Accounts for payment of taxes
and assessments by special assessment districts, ground rents, insurance
premiums, condo or

 

-1-



--------------------------------------------------------------------------------

homeowners’ association or planned unit development association dues and similar
expenses required to be escrowed by the Borrower pursuant to any Mortgage Loan.

“Fulfillment Fees” means the dollar amount of the fees, based on a percentage of
Par as set forth on Exhibit A, as the same may be amended from time to time, to
be paid by the Company to the Service Provider in consideration for the
Fulfillment Services.

“Fulfillment Services” has the meaning set forth in Section 2(a) of this
Agreement.

“Ginnie Mae” means the Government National Mortgage Association and any
successor thereto.

“Ginnie Mae Mortgage Loan” means a Mortgage Loan underwritten in accordance with
the guidelines of Ginnie Mae.

“Loan Commitment” means a loan commitment or confirmation issued by the Company
to a Correspondent that evidences the intent of the Company to purchase, and the
Correspondent to sell, a Mortgage Loan.

“Loan Commitment Price” means the percentage of Par at which the Company has
agreed to purchase, and a Correspondent has agreed to sell, the Mortgage Loan
relating to a Loan Commitment.

“Loan Purchase Agreement” means the Mortgage Loan Purchase Agreement in effect
as between the Company and a Correspondent, together with the Seller’s Guide and
any related Loan Commitments or funding schedules.

“Monthly Payment” means the scheduled monthly payment of principal and interest
on a Mortgage Loan.

“Mortgage File” means the file containing (a) the mortgage loan application,
disclosures and any supporting documentation, (b) the mortgage, (c) the note,
(d) the assignments, if any, and (e) all other files, records and documents
necessary to establish the eligibility of the Mortgage Loans for closing and
funding.

“Mortgage Loan” means a consumer purpose, one-to-four family residential loan
secured by a Mortgage that the Company has identified for the Service Provider
to provide services hereunder. A Mortgage Loan includes the Mortgage Loan
Documents, the Mortgage File, the Monthly Payments, Principal Prepayments, any
related Escrow Accounts, the Servicing Rights and all other rights, benefits,
proceeds and obligations arising from or in connection with such Mortgage Loan.

“Mortgage Loan Documents” means the mortgages, notes, assignments and electronic
record or copy of a mortgage loan application.

“Par” means the principal balance of a Mortgage Loan.

“Party” or “Parties” means Company and/or Service Provider.

 

-2-



--------------------------------------------------------------------------------

“Principal Prepayment” means any payment or other recovery of principal on a
Mortgage Loan which is received in advance of its scheduled Due Date, including
any prepayment penalty or premium thereon, which is not accompanied by an amount
of interest representing scheduled interest due on any date or dates in any
month or months subsequent to the month of prepayment.

“Purchase Date” means the date on which the Service Provider purchases a
Mortgage Loan from the Company.

“Purchase Price” means, with respect to each Ginnie Mae Mortgage Loan, a dollar
amount equal to the sum of (a) Par multiplied by the sum of (i) the Loan
Commitment Price and (ii) three (3) basis points, or .0003%, and (b) accrued
interest on Par from and including the date on which the Company purchases the
Mortgage Loan from a Correspondent to but excluding the Purchase Date.

“Seller’s Guide” means the PennyMac Seller’s Guide, as amended and supplemented
from time to time.

“Servicing Rights” means, with respect to each Mortgage Loan, the right to do
any and all of the following: (a) service and administer the Mortgage Loans;
(b) collect any payments or monies payable or received for servicing the
Mortgage Loans; (c) collect any late fees, assumption fees, penalties or similar
payments with respect to the Mortgage Loans; (d) enforce the provisions of all
agreements or documents creating, defining or evidencing any such Servicing
Rights and all rights of the Correspondent thereunder, including, but not
limited to, any clean-up calls and termination options; (e) collect and apply
any Escrow Payments or other similar payments with respect to the Mortgage
Loans; (f) control and maintain all accounts and other rights to payments
related to any of the property described in this paragraph; (g) possess and use
any and all Mortgage Files pertaining to the Mortgage Loans or pertaining to the
past, present, or prospective servicing of the Mortgage Loans; and (h) enforce
any and all rights, powers and privileges incident to any of the foregoing.

 

2. Mortgage Banking Services.

During the term of this Agreement, the Service Provider agrees to provide with
respect to each Mortgage Loan various mortgage banking services, including,
without limitation, the following:

 

  (a) fulfillment services (“Fulfillment Services”), which shall include:

 

  i. reviewing the Mortgage File to ensure it contains all applicable Mortgage
Loan Documents;

 

  ii. reviewing the Mortgage File and Mortgage Loan Documents to ensure that
such Mortgage Loan is originated and delivered in accordance with the Seller’s
Guide;

 

  iii. reviewing such Mortgage Loan and assessing its marketability for sale
and/or securitization into the secondary mortgage market;

 

-3-



--------------------------------------------------------------------------------

  iv. capturing specific data from the Mortgage File that is required in order
for such Mortgage Loan to be properly serviced;

 

  v. calculating the final purchase price for such Mortgage Loan based on its
review of the Mortgage Loan Documents and then requesting funds and directing
payment to the appropriate party; and

 

  vi. providing such other services as may be reasonably requested by the
Company or otherwise required in connection with the processing of such Mortgage
Loan from time to time;

and

 

  (b) loan acquisition and disposition services, which shall include:

 

  i. purchasing from the Company at the Purchase Price, on an “as is” basis and
without recourse of any kind, any Ginnie Mae Mortgage Loan purchased by the
Company from a Correspondent pursuant to the related Loan Commitment; and

 

  ii. selling such Ginnie Mae Mortgage Loan for cash or securitizing such Ginnie
Mae Mortgage Loan and selling the resulting mortgage-backed security for cash,
in either case at the Take-out Price.

 

3. Fulfillment Fees and Purchase Price.

3.1 Fulfillment Fees. In consideration for the Fulfillment Services rendered to
the Company by the Service Provider, the Company shall pay the Service Provider,
on or before the last business day of each month, the aggregate Fulfillment Fees
relating to all Mortgage Loans (other than Ginnie Mae Mortgage Loans) purchased
from a Correspondent by the Company in the prior month.

3.2 Purchase Price. In consideration for its purchase of a Ginnie Mae Mortgage
Loan (including the related Servicing Rights) from the Company, the Service
Provider shall pay the Company, on the Purchase Date, the Purchase Price
relating to such Ginnie Mae Mortgage Loan.

 

4. Reporting.

On or before the tenth (10th) business day of each month, the Service Provider
shall provide the Company with the following:

 

  (a) a report that identifies all Mortgage Loans purchased from a Correspondent
by the Company during the prior month and the related Fulfillment Fees due and
payable in connection therewith; and

 

  (b)

a report that identifies all Ginnie Mae Mortgage Loans purchased from the
Company by the Service Provider during the prior month and the calculation of

 

-4-



--------------------------------------------------------------------------------

  the Purchase Price for each such Ginnie Mae Mortgage Loan.

If the Company disputes any portion of the Fulfillment Fees or Purchase Prices
as set forth in the respective reports, the Parties agree to work in good faith
to resolve the issue in a commercially reasonable manner.

 

5. Right to Offset.

Each Party shall have the right to offset from any amount it owes or is
otherwise required to pay to the other Party under any other agreement with such
other Party any amount that the offsetting Party owes or is otherwise required
to pay to the other Party under this Agreement. The offsetting Party shall
provide the other Party five (5) days written notice of the facts and
circumstances giving rise to the right to offset. If the other Party provides
the offsetting Party with evidence disputing such right to offset, the Parties
agree to work in good faith to resolve the issue in a commercially reasonable
manner.

 

6. Privacy and Security of Customer Information.

All Customer Information in the possession of the Service Provider other than
information independently obtained by the Service Provider is and shall remain
confidential and proprietary information of the Company. The Service Provider
shall not disclose any Customer Information to any person or entity except for
the purpose of carrying out its obligations under this Agreement. The Service
Provider represents and warrants that it has, and will continue to have for so
long as it retains Customer Information, adequate administrative, technical, and
physical safeguards (i) to ensure the security and confidentiality of customer
records and information, (ii) to protect against any anticipated threats or
hazards to the security or integrity of such records, and (iii) to protect
against unauthorized access to or use of such records or information which could
result in substantial harm or inconvenience to any customer.

 

7. Term and Termination.

This Agreement shall commence on the effective date hereof and continue in full
force and effect until terminated (i) by either Party upon thirty (30) days
written notice to the other; (ii) by either Party immediately upon the breach of
the other Party and such breaching Party’s failure to cure such breach within
five (5) days written notice thereof; or (iii) automatically upon the
insolvency, bankruptcy or receivership of either Party hereto.

 

8. Indemnification.

8.1. By Company. The Company agrees to indemnify the Service Provider (and the
Service Provider’s directors, officers, employees, affiliates, successors and
assigns (collectively, the “Service Provider Entities”) against, and hold the
Service Provider and each of the Service Provider Entities harmless from, all
actual and out-of-pocket losses, damages, costs and expenses, including
attorneys fees, arising out of or resulting from the conduct of its activities
hereunder, except to the extent that such losses, costs, expenses and damages
result from the Service Provider’s (or its agents or independent contractors)
negligent or willful misconduct.

8.2. By Service Provider. The Service Provider agrees to indemnify the Company
(and the Company’s directors, officers, employees, affiliates, successors and
assigns

 

-5-



--------------------------------------------------------------------------------

(collectively, the “Company Entities”) against, and hold the Company harmless
from, all actual and out-of-pocket losses, damages, costs and expenses,
including attorneys fees, arising out of or resulting from Service Provider’s
(or its agents or independent contractors) negligent or willful misconduct.

 

9. Limitation on Damages.

In no event will either Party be entitled to recover special, punitive,
incidental or consequential damages, including damages based on lost profits or
lost business opportunities, arising out of a breach of the other Party’s
obligations hereunder, even if the Party (or any Company Entities or Service
Provider Entities, as the case may be) has been advised of the possibility of
such damages.

 

10. Miscellaneous.

10.1. Entire Agreement. This Agreement is the final and exclusive statement of
all agreements and understandings between the Parties with respect to the
subject matter described herein. There are no other agreements, representations,
warranties or conditions other than those contained herein. No change,
modification or alteration of this Agreement shall be effective unless in
writing and signed by both Parties.

10.2. Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the Parties hereto.

10.3. Assignment. No Party may assign its rights and/or obligations hereunder
without the prior written consent of the other Party.

10.4. Waiver. No waiver of any term or condition of the Agreement shall be
effective unless made in writing and signed by the Party against whom
enforcement of such waiver is sought, and no written waiver shall be deemed or
construed to be a waiver of any future or subsequent breach of the term or
condition so waived. No failure or delay by either Party in exercising any
right, power or remedy with respect to any of its rights hereunder shall operate
as a waiver thereof.

10.5. Severability. In the event any provision in this Agreement shall be found
by a court to be illegal or unenforceable, such provision shall be reasonably
construed and enforced as if it had been drawn so as not to be invalid, illegal
or unenforceable, and the legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

10.6. Counterparts. The Agreement may be executed simultaneously in any number
of counterparts. Each counterpart shall be deemed to be an original, and all
such counterparts shall constitute one and the same instrument.

10.7. Further Assurances. Each Party shall perform all acts and things and make,
execute and deliver such written instruments as shall be reasonably necessary to
carry out the terms and provisions of this Agreement.

 

-6-



--------------------------------------------------------------------------------

10.8. Attorneys’ Fees. If any Party shall bring an action against the other by
reason of the breach of any covenant, provision or condition of this Agreement,
the unsuccessful Party shall pay to the prevailing Party all reasonable
attorneys’ fees and costs actually incurred by the prevailing Party and fixed by
the court, in addition to any other relief to which it may be entitled.

10.9. Notices. All notices, requests, demands and other communications hereunder
may be given by personal delivery, by overnight courier with confirmation of
receipt, by fax or by mail. Notice will be effective upon receipt unless sent by
mail in which case it will be effective three (3) business days after mailing.

 

If to the Service Provider:    PennyMac Loan Services, LLC    Attn: Scott
Anderson    Chief Mortgage Operations Officer    27001 Agoura Road, Third Floor
   Calabasas, CA 91301    Telephone:        (818) 746-2300   
Facsimile:          (818) 224-7397    E-Mail: scott.anderson@pnmac.com If to the
Company:    PennyMac Corp.    Attn: Jeff Grogin    Chief Legal Officer and
Secretary    27001 Agoura Road, Third Floor    Calabasas, CA 91301   
Telephone:        (818) 224-7050    Facsimile:          (818) 224-7397   
E-Mail: jeff.grogin@pnmac.com

Any notice, request, demand, or other communication required or permitted
regarding this Agreement shall be in writing to the address of the Party as
listed above, unless the Party has given written notice of a different address
in accordance with the provisions of this section.

10.10. Governing Law; Venue. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of California without
reference to the choice of law principles thereof. Venue shall be proper only in
Los Angeles County, California, and the Parties to this Agreement consent to the
jurisdiction of the courts of the State of California and venue in Los Angeles
County, California.

[Remainder of Page Intentionally Left Blank]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Service Provider have caused this
Agreement to be executed by their duly authorized representatives, all as of the
day and year first above written.

SERVICE PROVIDER:

 

PENNYMAC LOAN SERVICES, LLC By:   /s/ Anne D. McCallion   Name:   Its: VP
Finance

COMPANY:

 

PENNYMAC CORP. By:   /s/ Anne D. McCallion   Name:   Its: CFO

 

-8-



--------------------------------------------------------------------------------

EXHIBIT A

Fulfillment Fees

The Fulfillment Fee for each Mortgage Loan shall equal the product of (a) the
applicable percentage set forth below, multiplied by (b) the aggregate unpaid
principal balance of such Mortgage Loan.

 

Q4 2010

 

Q1 2011

 

Q2 2011

 

Q3 2011

 

Q4 2011

 

Q1 2012*

.50%   .50%   .50%   .30%   .30%   .25%

 

* In the absence of a revised Exhibit A executed by both Parties, this
percentage shall be used to calculate all Fulfillment Fees during and after the
first fiscal quarter of 2012.

 

A-1